This cause comes here on writ of error from the county court of Hardin county. Defendant in error was plaintiff below, and had judgment against plaintiffs in error for $75, that amount being the value of two cows, together with interest thereon, as prayed. We have been unable to find a statement of facts, bill of exception, or an assignment of error in the record. Neither is there disclosed by the record any fundamental error.
The judgment of the lower court will therefore be affirmed; and it is so ordered.